PER CURIAM.
In January, 1980, Mr. and Mrs. Vaux instituted separate, subsequently consolidated, domestic actions against each other in the Dade County Circuit Court. Two months later, after extensive activity in the Dade County proceedings, the husband moved to transfer the cases to St. Lucie County under the forum non conveniens statute, Section 47.122, Florida Statutes (1979). We find no abuse of discretion in the trial court’s denial of that motion. See McGraw-Edison Co. v. Van Pelt, 350 F.2d 361 (8th Cir. 1965); McMichael v. Harris, 127 Fla. 861, 174 So. 323 (1937); Kuvin, Klingensmith & Lewis, P. A. v. Florida Insurance Guaranty Ass’n., Inc., 371 So.2d 214 (Fla. 3d DCA 1979); Bassett v. Talquin Electric Cooperative, Inc., 362 So.2d 357 (Fla. 1st DCA 1978), cert. denied, 368 So.2d 1374 (Fla.1979); Velez v. Mell D. Leonard & Associates, Inc., 338 So.2d 896 (Fla. 2d DCA 1976); Gaboury v. Flagler Hospital, Inc., 316 So.2d 642 (Fla. 4th DCA 1975).
Affirmed.